Case: 7:19-cv-00005-CHB Doc #: 20 Filed: 07/13/20 Page: 1 of 1 - Page ID#: 2315




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at Pikeville)

  LARRY JOE LITTLE,                                  )
                                                     )
             Plaintiff,                              )         Civil Action No. 7:19-CV-005-CHB
                                                     )
  v.                                                 )
                                                     )                  JUDGMENT
  ANDREW SAUL, COMMISSIONER OF                       )
  SSA,                                               )
                                                     )
             Defendant.
                                        ***    ***       ***    ***
       In accordance with the Memorandum Opinion and Order entered contemporaneously

with this Judgment,

       IT IS HEREBY ORDERED as follows:

       1.         Judgment is entered in favor of the Defendant Commissioner.

       2.         This matter is DISMISSED WITH PREJUDICE and STRICKEN from the

Court’s active docket.

       3.         This is a FINAL and APPEALABLE JUDGMENT, and there is no just cause

for delay.

       This the 13th day of July, 2020.




                                                -1-
